REASONS FOR ALLOWANCE
Claims 1-2, 4-8, 10 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a method of preparing a super absorbent polymer comprising classifying the pulverized polymer into polymer particles having a particle size of 10 to 150 µm, polymer particles having a particle size of 150 to 200 µm, and polymer particles having a particle size of 200 to 850 µm and combining the polymer particles having a particle size of 200 to 850 µm with at least a portion of the polymer particles having a particle size of 150 to 200 µm to form a base polymer powder having a particle size of 150 to 850 µm and surface-crosslinking the base polymer powder, wherein the crosslinking polymerization is a foaming polymerization which proceeds in the presence of the polymer particles having a particle size of 10 to 150 µm obtained in the classifying step and an anionic surfactant without using a further foaming agent, wherein the polymer particles having a particle size of 10 to 150 µm is used in an amount of 0.1 to 3 parts by weight based on 100 parts by weight of the monomer, and wherein the super absorbent polymer has a bulk density of 0.55 to 0.65 g/ml, and an absorption rate measured according to Vortex measurement method of 30 to 53 seconds.
Claims 2, 4-8, 10 depend from claim 1 and therefore contain the limitations of claim 1.
The present claims are allowable over the closest prior art, namely Nakatsuru (US 2012/0258851), Tian (US 2010/0099781), Graham (US 5,342,899).
Nakatsuru teaches a process for the production of an absorbent (abstract) where a monomer solution having an acrylate monomer and a crosslinking agent are polymerized with a thermal initiator (sodium persulfate) in a foaming polymerization,  dried, crushed, classified, and 
Tian teaches a process of making a superabsorbent (abstract) where a polymerization solution containing a crosslinking agent and monomer are mixed with superabsorbent polymer fines and polymerized (¶ 39) followed by drying, chopping, milling and classification to 150-850 microns (¶ 68, 140) surface crosslinking the particles (¶141) where the polymerization takes place in the presence of polymer fines (having a particle smaller than 150 microns) (¶ 140). Tian fails to teach adding the polymer fines to the crosslinking polymerization step or the bulk density claimed. Additionally, the instant application provides evidence that the absorption rate and bulk density are not necessarily present and therefore a position of inherency is not proper.
Graham teaches a process where an absorbent is formed (abstract) by polymerizing acrylic acid and a crosslinking agent in the process of absorbent fines followed by drying, pulverizing, and grinding and surface crosslinking (col. 5, ln. 20-col. 6, ln. 49) where the absorbent fines have a size of less than 110 microns (col. 6, ln. 46). Graham teaches the monomers include methacrylic acid (col. 3, ln. 64-65) and have a degree of neutralization of 55-75% (col. 4, ln. 33-51). Graham fails to teach adding the polymer fines to the crosslinking polymerization step or the bulk density claimed. Additionally, the instant application provides evidence that the absorption rate and bulk density are not necessarily present and therefore a position of inherency is not proper.
Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764